DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed on 05/03/2022, with respect to the rejections of claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nakamura (JP 2017-149509).

Election/Restrictions
3.	Newly submitted claims 16-18 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
 	Newly submitted claims 16 and 17 introduce the control of the pressure for nipping the sheet after the control unit performs the control process and exclude sending a notification to the user as disclosed in the originally filled set of claims. 
 	Similarly, newly submitted clam 18 introduces the description of the position of a nip roller with respect to the holding unit and excludes sending a notification to the user as disclosed in the originally filled set of claims.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 12/16/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. Nº 2016/0136981), in view of Nakamura (JP 2017-149509).

9.	Regarding independent claim 1: Suzuki et al. disclosed a printing apparatus ([0007], line 1; also see Fig. 1) comprising: 
 	a holding unit ([0041], lines 1-2; also see Fig. 1, reference 2) configured to hold a roll sheet ([0041], line 1; also see Fig. 1, reference 1); 
 	a supply unit configured to supply a sheet from the roll sheet by rotating the roll sheet held by the holding unit ([0092], lines 1-2; also see Fig. 1, reference 200); 
 	a conveying unit configured to nip and convey the sheet supplied from the supply unit ([0042], lines 1-4; also see Fig. 1, references 10/11);
 	a printing unit configured to perform printing on the sheet conveyed from the conveying unit ([0043], lines 4-5; also see Fig. 1, reference 15); 
 	a detecting unit configured to detect occurrence of a print medium jam of the sheet ([0043], lines 1-3; also see Fig. 1, references 12).
 	Suzuki et al. are silent about a control unit configured to, in a case in which the detecting unit has detected a print medium jam of the sheet, control the supplying unit and the conveying unit in a control process to form a loop of the sheet between the holding unit and the conveying unit and a notifying unit configured to cause a notification device to provide a notification to a user to promote cutting the loop of the sheet after the control unit performs the control process and the loop of the sheet is formed.
 	Nakamura disclosed a printing apparatus (Fig. 1, reference 100) comprising a printing unit (Fig. 1, reference 44), a first conveying/supply unit for conveying a sheet (Fig. 1, references 27 and 28) and a second conveying/supply unit for conveying the sheet (Fig. 1, reference 43), and a control unit ([0008], lines 5-8) configured to, in a case in which the detecting unit has detected a print medium jam of the sheet, control the supplying unit and the conveying unit in a control process to form a loop of the sheet between the holding unit and the conveying unit ([0111], lines 1-6 and [0112], lines 1-3) and a notifying unit configured to cause a notification device to provide a notification to a user to promote cutting the loop of the sheet after the control unit performs the control process and the loop of the sheet is formed ([0105], lines 1-4 and [0118], lines 4-7; in the absence of a device for cutting the jammed medium, the clearing of the jam can be performed in any manner suitable to the user such as through cutting or pulling as commonly known in the art and will not be given patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with those of Suzuki et al. by forming a slack in the roll sheet when a jam is detected and by notifying the user in order to facilitate and expedite the removal of the jam as disclosed by Nakamura in paragraph [0104].

10.	Regarding claim 3: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 1, further comprising an acceptance unit configured to accept a user instruction, wherein in the case in which the detecting unit has detected a print medium jam of the sheet and the acceptance unit has accepted a user instruction, the control unit performs the control process (Nakamura, [0074], lines 1-4; also see the rejection of Claim 1).

11.	Regarding claim 4: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 3, further comprising a display unit configured to display a screen to select a jam process method (Nakamura, [0026], lines 1-4).

12.	Regarding claim 5: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 1, further comprising paper edge determination unit configured to determine a position of a leading end of the sheet in a conveying direction (Suzuki et al. [0043], line 1; also see Fig. 1, reference 12), wherein in the case in which the detecting unit has detected a print medium jam of the sheet - 17 -10204712US01/P220-0796USand the paper edge determination unit determines that the leading end of the sheet in the conveying direction is located at a predetermined position (Suzuki et al. [0043], lines 1-3), the control unit performs the control process (Nakamura, [0111], lines 1-6 and [0112], lines 1-3; also see the rejection of Claim 1).

13.	Regarding claim 6: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 1, further comprising a cutting unit, arranged downstream of the printing unit in the conveying direction of the sheet, configured to cut the sheet (Suzuki et al. [0083], lines 1-2; also see Fig. 1, reference 16), wherein in the case in which the detecting unit has detected a print medium jam of the sheet and a cutting process performed by the cutting unit is terminated as an error, the control unit performs the control process (Nakamura, [0111], lines 1-6 and [0112], lines 1-3; also see the rejection of Claim 1; the control process is performed whenever a medium jam is detected).

14.	Regarding claim 9: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 6, wherein the cutting unit includes a cutter (Suzuki et al. [0083], lines 1-2; also see Fig. 1, reference 16) and a motor that moves the cutter (Suzuki et al. [0083], line 2), and the cutter is moved by the motor in a direction intersecting the conveying direction of the sheet (Suzuki et al. Fig. 8 is evidence of the cutting direction).

15.	Regarding claim 10: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 9, wherein in a case in which the detecting unit has detected a print medium jam of the sheet and the cutting unit does not move normally, the control unit performs the control process (Nakamura, [0111], lines 1-6 and [0112], lines 1-3; also see the rejection of Claim 1; the control process is performed whenever a medium jam is detected).

16.	Regarding claim 11: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 1, further comprising a frame provided so as to partially cover a region on a downstream side of the printing unit in the conveying direction of the sheet (Suzuki et al., Fig. 1, reference 500).

17.	Regarding claim 14: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 1, further comprising an operation panel, wherein the notification device is the operation panel (Nakamura, [0105], lines 1-4 and [0118], lines 4-7).

18.	Regarding claim 15: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 1, wherein in a case in which the detecting unit has detected a print medium jam of the sheet, the control unit performs a control process of supplying the sheet by the supply unit in a state in which the conveying unit is stopped (Nakamura, [0111], lines 1-6 and [0112], lines 1-3).

19.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. Nº 2016/0136981), in view of Nakamura (JP 2017-149509) as applied to claims 1, 3-6, 9-11 and 14-15 above, and further in view of Matsuzawa (US Pub. Nº 2012/0200885).

20.	Regarding claim 7: The combination of Suzuki et al. and Nakamura disclosed the apparatus according to claim 6, further comprising a carriage on which the printing unit is mounted, and configured to move in a widthwise direction intersecting the conveying direction of the sheet ([0081], lines 3-4; also see Fig. 1, reference 15).
 	The combination of Suzuki et al. and Nakamura is silent about wherein the cutting unit can move in the widthwise direction by being pulled by the carriage.
 	Matsuzawa disclosed a similar invention with a printing apparatus (See Fig. 1), for printing on a roll sheet (Fig. 1, reference 12), comprising a printing unit ([0047], line 1; also see Fig. 3, reference 22) and a cutting unit ([0049], line 1; also see Fig. 3, reference 35), and further comprising a carriage on which the printing unit is mounted, and configured to move in a widthwise direction intersecting the conveying direction of the sheet ([0048], lines 1-5; also see Fig. 3, reference 33), wherein the cutting unit can move in the widthwise direction by being pulled by the carriage ([0049], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuzawa with those of the combination of Suzuki et al. and Nakamura by placing the cutting unit on the same carriage as the printing unit in order to reduce the size of the printing apparatus.

21.	Regarding claim 8: The combination of Suzuki et al., Nakamura and Matsuzawa disclosed the apparatus according to claim 7, wherein in a case in which the detecting unit has detected a print medium jam of the sheet and the carriage does not move normally, the control unit performs the control process (Nakamura, [0111], lines 1-6 and [0112], lines 1-3; also see the rejection of Claim 1; the control process is performed whenever a medium jam is detected).

22.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. Nº 2016/0136981), in view of Nakamura (JP 2017-149509).

23.	Regarding independent claim 12: Suzuki et al. disclosed a printing method ([0006], lines 2-3) of a printing apparatus ([0007], line 1; also see Fig. 1) comprising a holding unit ([0041], lines 1-2; also see Fig. 1, reference 2) configured to hold a roll sheet ([0041], line 1; also see Fig. 1, reference 1), comprising: 
 	supplying a sheet from the roll sheet by a supply unit by rotating the roll sheet held by the holding unit ([0092], lines 1-2; also see Fig. 1, reference 200);
 	conveying the sheet by a conveying unit nipping the sheet supplied from the supply unit ([0042], lines 1-4; also see Fig. 1, references 10/11);
 	printing, by a printing unit, on the sheet conveyed from the conveying unit ([0043], lines 4-5; also see Fig. 1, reference 15); 
 	detecting occurrence of a print medium jam of the sheet by a detecting unit ([0043], lines 1-3; also see Fig. 1, references 12).
 	Suzuki et al. are silent about controlling, in a case in which a print medium jam of the sheet has been detected in the detecting, the supply unit so as to form a loop of the sheet between the holding unit and the conveying unit; and causing a notification to a user to promote cutting the loop of the sheet after the controlling.
 	Nakamura disclosed a method, in a printing apparatus (Fig. 1, reference 100) comprising a printing unit (Fig. 1, reference 44), a first conveying/supply unit for conveying a sheet (Fig. 1, references 27 and 28) and a second conveying/supply unit for conveying the sheet (Fig. 1, reference 43), and a control unit ([0008], lines 5-8) for controlling, in a case in which a print medium jam of the sheet has been detected in the detecting, the supply unit so as to form a loop of the sheet between the holding unit and the conveying unit ([0111], lines 1-6 and [0112], lines 1-3); and causing a notification to a user to promote cutting the loop of the sheet after the controlling ([0105], lines 1-4 and [0118], lines 4-7; in the absence of a device for cutting the jammed medium, the clearing of the jam can be performed in any manner suitable to the user such as through cutting or pulling as commonly known in the art and will not be given patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with those of Suzuki et al. by forming a slack in the roll sheet when a jam is detected and by notifying the user in order to facilitate and expedite the removal of the jam as disclosed by Nakamura in paragraph [0104].

Conclusion
24.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
25.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853